Citation Nr: 9908542	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
upper arm laceration, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the veteran's claim for 
the appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right upper arm 
laceration is manifested by a scar, which is not productive 
of any limitation of function motion of the right upper 
extremity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of right upper arm laceration have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
residuals of right upper arm laceration.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

The service medical records show that the veteran sustained 
multiple lacerations while on active duty, including the 
right arm.  He was treated for cellulitis of the left arm and 
had subsequent left shoulder complaints, but there is no 
indication of any residual right arm disability, including 
nerve or muscle damage.  The separation examination in June 
1972 revealed, in pertinent part, a 4 inch scar in the right 
shoulder area; the report does not indicate any functional 
limitation or disability of the right upper arm, aside from 
the scar.

Service connection for laceration, right upper arm, was 
granted by a July 1972 RO decision.  A 10 percent evaluation, 
effective June 17, 1972, was assigned at that time, and that 
rating has been in effect ever since.  (Service connection 
was also granted for several other laceration scars, 
including of the left shoulder (rated 10 percent), left arm 
(rated zero percent), and below the right scapula (rated zero 
percent)).

A July 1972 VA examination of the veteran revealed, in 
pertinent part, an oblique scar over the upper outer 
posterior of the right arm, which was noted to be well 
healed, non adherent, and minimally tender.  An August 1982 
VA examination report contained essentially the same relevant 
findings.  There was no indication of muscle or nerve damage 
of the right arm upon either examination.   
The veteran underwent a November 1997 VA examination; it was 
noted that he was right handed.  He complained of right 
shoulder pain at the site of the scar and muscle tightness.  
Clinical examination revealed a scar of the right upper arm 
that was 7 & 1/2 inches long and 1/4th of an inch wide.  
There was no indication of keloid formation or objective 
functional impairment of the right arm or shoulder.  The 
pertinent diagnosis was scar of the right upper arm; the 
examiner specifically noted that there was no functional loss 
due to pain on use. 

In a June 1998 statement the veteran's employer indicated the 
veteran had worked for him for some three months.  He 
reported the veteran was not able to repetitively perform 
some of the physical activities required of him, such as 
regularly climbing ladders and getting in and out of trucks.  
The employer indicated that once the veteran had accomplished 
the tasks the first time, he could not do it again the next 
day.  

A July 1998 VA examination report indicates the examiner 
reviewed the veteran's medical records.  The examiner noted 
that these records showed that, in October 1971, the right 
upper extremity wound was healing without infection, the 
sutures were removed later that same month, and that he was 
reported to be doing well in November 1971.  The veteran 
reported he was experiencing pain intermittently in the right 
shoulder, but had no complaints as to the right upper arm 
scar.  He indicated that he had never been functionally 
limited by the upper limb problems "for a day's work," but 
overuse caused him to wake at night and have pain the next 
day.  He further reported that his right shoulder seemed to 
"get tired."  He said that overuse caused "excruciating 
pain" in the right shoulder, and that he had to sleep on a 
recliner three or four nights a week due to the pain.  He 
reported that his current job required physical exertion, 
which he was able to do, but which caused aching. He 
indicated that the pain was located in his right shoulder, 
over the lateral scapular region.  He reported taking over 
the counter pain medication and receiving sports cream 
massages from his wife.  He gave a history of numbness into 
the three ulnar digits intermittently in the right hand when 
he woke up at night, occurring about once per week.  He also 
reported weakness in the right hand, but no radiation of the 
pain from the right shoulder.  He also reported posterior 
neck and bilateral low back pain.

Physical examination in July 1998 revealed a 6 inch, 
nontender, flat scar in the posterolateral aspect of the 
proximal right upper arm.  No deformity or muscle wasting was 
found in the right upper arm.  The right upper arm 
circumference was found to be 33.5 centimeters, compared to 
31.5 centimeters on the left.  Right forearm circumference 
was found to be 31 centimeters, compared to 30 centimeters on 
the left.  Neurological evaluation of the upper extremities 
revealed symmetrical muscle stretch reflexes of 2+ at the 
triceps, biceps, and brachioradialis.  Manual muscle testing 
revealed give-away weakness with right shoulder shrug.  In 
the right upper extremity give-away weakness was present in 
all muscle groups tested.  Strength was estimated to be 
normal between the ratchety giving-way.  Pin prick sensation 
was intact in the upper limbs except at the posterior aspect 
of the right upper arm proximally to about the mid-point of 
the spine of the scapula and distally to the elbow.  The 
region of the pin prick impairment extended circumferentially 
to the mid-point on both the medial and lateral aspects of 
the upper arm.  The veteran indicated increased pain after 
exercise, and stated that the right arm felt tired.  
Significantly, the examiner indicated the veteran's pain 
complaint during exercising was at the base of the neck 
posteriorly on the right.  No incoordination was noted 
following active range of motion at the right shoulder with 
finger-nose testing.  Glenohumeral range of motion at the 
right shoulder with the scapula fixed and the arm abducted 
passively, was through 90 degrees.

The pertinent diagnoses were scar, right upper arm, chronic 
widespread pain, and abnormal pain behavior.  The examiner 
indicated that providing an objective evaluation of the 
veteran's disabilities was complicated by the many 
inconsistencies found during the examination.  The examiner 
further noted that the veteran had evidence of nonorganic 
physical signs with exaggerated response, give-away weakness, 
and multiple inconsistencies, occurring with the site of the 
pain and the site of the scars.  The sensory loss in the 
right upper limb was not, according to the examiner, 
consistent with the increase in pain reported by the veteran 
after exercise, in the face of increased range of motion 
after exercise.  The examiner also indicated there was 
inconsistency with passive range of motion at the right 
shoulder and with the scapula fixed, and gave an example with 
the scapula abduction findings.  The examiner concluded that 
"[t]he issue of secondary gain must be considered in this 
case.  The veteran has hopes of retraining and compensating 
for his sons' education.  The inconsistencies of the 
examination may have been due to subconscious limitation of 
movement or could possibly have been due to an intent to 
deceive."  The examiner then indicated, in conclusion, that 
the examination did not find objective evidence of residuals 
from the right upper arm scar.  The examiner indicated the 
veteran's pain complaints may well be secondary to a more 
widespread chronic pain condition similar to fibromyalgia 
syndrome, wherein pain is felt in the absence of a 
significant organic lesion.

The Board notes that no medical records pertaining to 
treatment for the service-connected residuals of right upper 
arm laceration, from the date of the veteran's discharge in 
June 1972 to the present time, have been presented.

During the veteran's June 1998 personal hearing he testified 
that he felt he might have muscle or nerve damage from the 
laceration; that he had sleep problems due to the nightly 
pain, whereupon he had "to hit the ... bottle" to self-
medicate, and then could not go to work the next day because 
of that; and that he had weakness in the right arm.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In reviewing the relevant medical evidence on file, the Board 
finds that the veteran sustained a laceration of the right 
upper arm while on active duty that did not result is any 
nerve or muscle damage.  The only apparent residual of the 
injury is a scar.  While the veteran attributes a number of 
symptoms to the original injury, including pain, weakness, 
sensory impairment, and overall functional limitation of the 
right arm or shoulder, there is no medical evidence to 
support a finding of any functional loss of the right upper 
extremity due to a laceration sustained many years ago.  As 
noted by the two most recent VA examinations detailed above, 
the only identified objective finding as to any residual of a 
laceration to the right upper arm is a scar.

Scars are rated in accordance with 38 C.F.R. § 4.118, Codes 
7800-7805.  The scar is currently rated under DC 7804, which 
allows for a 10 percent rating for superficial scars which 
are tender and painful on objective demonstration.  Thus, the 
veteran is currently in receipt of the maximum rating under 
that code.  DC 7805 instructs that scars may also be rated on 
limitation of function of part affected.  As noted above, 
however, the medical evidence does not indicate that the 
veteran's scar of the right upper arm limits the function of 
the right upper extremity.  Accordingly, the Board finds that 
a rating in excess of 10 percent for a laceration scar of the 
right upper arm is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's representative has argued that consideration 
should be given to the veteran's complaints of pain and its 
effect on his employment.  Specifically, the representative 
has raised the issues of pain on use and during flare-ups, 
and weakness, and the application of 38 C.F.R. § 3.321(b)(1).  
The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  However, there is no medical evidence to 
show that the veteran's laceration scar results in any 
limitation of motion of the right upper extremity or any 
other functional impairment.  Accordingly, there is no basis 
for the assignment of a rating in excess of 10 percent for 
the veteran's scar disability under DeLuca, supra, and 
38 C.F.R. § 4.40, 4.45.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected scar of the right 
upper arm, standing alone, presented an exceptional or 
unusual disability picture such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disability at issue, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

ORDER

An increased evaluation for residuals of right upper arm 
laceration, currently evaluated as 10 percent disabling, is 
denied




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


